Exhibit 10.1
 
SEPARATION AND RELEASE AGREEMENT
 
This Separation and Release Agreement (this “Agreement”), delivered May 6, 2011
(the “Termination Date”), confirms the following understandings and agreements
between Hampshire Group, Limited (the “Company”) and Howard L. Zwilling
(hereinafter referred to as “you” or “your”).
 
In consideration of the promises set forth herein, you and the Company agree as
follows:
 
1.           Opportunity for Review; Acceptance.  You have twenty-one (21) days
to review and consider this Agreement (the “Review Period”).  To accept this
Agreement, and the terms and conditions contained herein, prior to the
expiration of the Review Period, you must execute and date this Agreement where
indicated below and return the executed copy of the Agreement to the Company, to
the attention of Diane Votteler.  Notwithstanding anything contained herein to
the contrary, this Agreement will not become effective or enforceable for a
period of seven (7) calendar days following the date of its execution
(the “Revocation Period”), during which time you may revoke your acceptance of
this Agreement by notifying the Company in writing.  To be effective, such
revocation must be received by the Company no later than 5:00 p.m. on the
seventh (7th) calendar day following its execution.  Provided that the Agreement
is executed and you do not revoke it, the eighth (8th) day following the date on
which this Agreement is executed shall be its effective date (the “Effective
Date”).  In the event of your failure to execute and deliver this Agreement
prior to the expiration of the Review Period, or otherwise revoke this Agreement
during the Revocation Period, this Agreement will be null and void and of no
effect, and the Company will have no obligations hereunder.
 
2.           Employment Status and Separation Payments.
 
(a)           Employment Status. You acknowledge your separation from employment
with the Company and its direct and indirect parent(s), subsidiaries, and
affiliates (collectively, with the Company, the “Company Group”) effective as of
the Termination Date, and after the Termination Date you will not represent
yourself as being an employee, officer, agent or representative of the Company
or any other member of the Company Group.
 
(b)           Accrued Benefits. The Termination Date shall be the termination
date of your employment for purposes of participation in and coverage under all
benefit plans and programs sponsored by or through the Company and any other
member of the Company Group, except as otherwise provided herein.  Within ten
(10) business days following the Termination Date, you will be paid $6418.15 for
3.3 days of accrued, but unused vacation.
 
(c)           Separation Payments. In consideration of your release and waiver
of claims set forth in paragraph 3 below, and subject to your execution and
non-revocation of this Agreement, the Company will pay you $600,000 (the
“Consideration”) within ten (10) business days of the Effective Date.
 
(d)           You acknowledge and agree that the payment(s) and other benefits
provided pursuant to this paragraph 2 are in full discharge of any and all
liabilities and obligations of the Company or any other member of the Company
Group to you, monetarily or with respect to employee benefits or otherwise,
including but not limited to any and all obligations arising under any alleged
written or oral employment agreement, policy, plan or procedure of the Company
or any other member of the Company Group and/or any alleged understanding or
arrangement between you and the Company or any other member of the Company Group
(other than claims for accrued and vested benefits under an employee benefit,
insurance, or pension plan of the Company or any other member of the Company
Group (excluding any employee benefit plan providing severance or similar
benefits), subject to the terms and conditions of such plan(s)).
 
 
 

--------------------------------------------------------------------------------

 
 
3.           Release and Waiver of Claims.
 
(a)           As used in this Agreement, the term “claims” will include all
claims, covenants, warranties, promises, undertakings, actions, suits, causes of
action, obligations, debts, accounts, attorneys’ fees, judgments, losses and
liabilities, of whatsoever kind or nature, in law, equity or otherwise.
 
(b)           For and in consideration of the payments and benefits described in
paragraph 2 above, and other good and valuable consideration, you, for and on
behalf of yourself and your heirs, administrators, executors and assigns,
effective the date hereof, do fully and forever release, remise and discharge
each member of the Company Group and their successors and assigns, together with
their respective officers, directors, partners, shareholders, employees and
agents (collectively, and with the Company, the “Company Parties”) from any and
all claims whatsoever up to the date hereof which you had, may have had, or now
have against the Company Parties, whether known or unknown, for or by reason of
any matter, cause or thing whatsoever, including any claim arising out of or
attributable to your employment or the termination of your employment with the
Company, whether for tort, breach of express or implied employment contract,
intentional infliction of emotional distress, wrongful termination, unjust
dismissal, defamation, libel or slander, or under any federal, state or local
law dealing with discrimination based on age, race, sex, national origin,
handicap, religion, disability or sexual orientation.  This release of claims
includes, but is not limited to, all claims arising under the Age Discrimination
in Employment Act (“ADEA”), Title VII of the Civil Rights Act, the Americans
with Disabilities Act, the Civil Rights Act of 1991, the Family Medical Leave
Act, and the Equal Pay Act, each as may be amended from time to time, and all
other federal, state and local laws, the common law and any other purported
restriction on an employer’s right to terminate the employment of
employees.  The parties intend the release contained herein to be a general
release of any and all claims to the fullest extent permissible by law.
 
(c)           You acknowledge and agree that as of the date you execute this
Agreement, you have no knowledge of any facts or circumstances that give rise or
could give rise to any claims under any of the laws listed in the preceding
paragraph.
 
(d)           By executing this Agreement, you specifically release all claims
relating to your employment and its termination under ADEA, a United States
federal statute that, among other things, prohibits discrimination on the basis
of age in employment and employee benefit plans.
 
 
-2-

--------------------------------------------------------------------------------

 
 
(e)           Notwithstanding the foregoing, nothing in this Agreement shall be
a waiver of: (i) your rights with respect to payment of amounts under this
Agreement, (ii) your right to benefits due to terminated employees under any
employee benefit plan of the Company or any other member of the Company Group in
which you participated (excluding any severance or similar plan or policy), in
accordance with the terms thereof (including you rights to elect COBRA
coverage), (iii) any claims that cannot be waived by law including, without
limitation any claims filed with the Equal Employment Opportunity Commission,
the U.S. Department of Labor, or claims under the ADEA that arise after the date
of this Agreement; or (iv) your right of indemnification as provided by, and in
accordance with the terms of, the Company’s by-laws or a Company insurance
policy providing such coverage, as any of such may be amended from time to time.
 
(f)           You acknowledge and agree that by virtue of the foregoing, you
have waived any relief available to you (including without limitation, monetary
damages, equitable relief and reinstatement) under any of the claims and/or
causes of action waived in this paragraph 2.  Therefore you agree that you will
not accept any award or settlement from any source or proceeding (including but
not limited to any proceeding brought by any other person or by any government
agency) with respect to any claim or right waived in this Agreement.
 
4.           Knowing and Voluntary Waiver.  You expressly acknowledge and agree
that you:
 
(a)           Are able to read the language, and understand the meaning and
effect, of this Agreement;
 
(b)           Have no physical or mental impairment of any kind that has
interfered with your ability to read and understand the meaning of this
Agreement or its terms, and that you are not acting under the influence of any
medication, drug or chemical of any type in entering into this Agreement;
 
(c)           Are specifically agreeing to the terms of the release contained in
this Agreement because the Company has agreed to pay you the Consideration,
which the Company has agreed to provide because of your agreement to accept it
in full settlement of all possible claims you might have or ever had, and
because of your execution of this Agreement;
 
(d)           Acknowledge that but for your execution of this Agreement, you
would not be entitled to the Consideration;
 
(e)           Understand that, by entering into this Agreement, you do not waive
rights or claims under ADEA that may arise after the date you execute this
Agreement;
 
(f)           Had or could have the entire Review Period in which to review and
consider this Agreement, and that if you execute this Agreement prior to the
expiration of the Review Period, you have voluntarily and knowingly waived the
remainder of the Review Period;
 
(g)           Were advised to consult with your attorney regarding the terms and
effect of this Agreement; and
 
 
-3-

--------------------------------------------------------------------------------

 
 
(h)           Have signed this Agreement knowingly and voluntarily.
 
5.           No Suit.  You represent and warrant that you have not previously
filed, and to the maximum extent permitted by law agree that you will not file,
a complaint, charge or lawsuit against any of the Company Parties regarding any
of the claims released herein.  If, notwithstanding this representation and
warranty, you have filed or file such a complaint, charge or lawsuit, you agree
that you shall cause such complaint, charge or lawsuit to be dismissed with
prejudice and shall pay any and all costs required in obtaining dismissal of
such complaint, charge or lawsuit, including without limitation the attorneys’
fees of any of the Company Parties against whom you have filed such a complaint,
charge, or lawsuit.
 
6.           No Re-Employment.  You hereby agree to waive any and all claims to
re-employment with the Company or any other member of the Company Group.  You
affirmatively agree not to seek further employment with the Company or any other
member of the Company Group.
 
7.           Successors and Assigns.  The provisions hereof shall inure to the
benefit of your heirs, executors, administrators, legal personal representatives
and assigns and shall be binding upon your heirs, executors, administrators,
legal personal representatives and assigns.
 
8.           Severability.  If any provision of this Agreement shall be held by
any court of competent jurisdiction to be illegal, void or unenforceable, such
provision shall be of no force and effect.  The illegality or unenforceability
of such provision, however, shall have no effect upon and shall not impair the
enforceability of any other provision of this Agreement.
 
9.           Non-Disparagement.  You agree that you will make no disparaging or
defamatory comments regarding any member of the Company Group or their
respective current or former directors, officers or employees in any respect or
make any comments concerning any aspect of your relationship with any member of
the Company Group or the conduct or events which precipitated your termination
of employment from any member of the Company Group.  Your obligations under this
paragraph 9 shall not apply to disclosures required by applicable law,
regulation or order of a court or governmental agency.
 
10.           Cooperation.
 
(a)           You agree that you will provide reasonable cooperation to the
Company and/or any other member of the Company Group and its or their respective
counsel in connection with any investigation, administrative proceeding or
litigation relating to any matter that occurred during your employment in which
you were involved or of which you have knowledge.  The Company agrees to
reimburse you for reasonable out-of-pocket expenses incurred at the request of
the Company with respect to your compliance with this paragraph.
 
(b)           You agree that, in the event you are subpoenaed by any person or
entity (including, but not limited to, any government agency) to give testimony
or provide documents (in a deposition, court proceeding or otherwise) which in
any way relates to your employment by the Company and/or any other member of the
Company Group, you will give prompt notice of such request to Diane Votteler (or
his/her successor or designee) and will make no disclosure until the Company
and/or the other member of the Company Group have had a reasonable opportunity
to contest the right of the requesting person or entity to such disclosure.
 
 
-4-

--------------------------------------------------------------------------------

 
 
11.           Confidentiality.  The terms and conditions of this Agreement are
and shall be deemed to be confidential, and shall not be disclosed by you to any
person or entity without the prior written consent of the Company, except if
required by law, and to your accountants, attorneys and/or immediate family,
provided that, to the maximum extent permitted by applicable law, rule, code or
regulation, they agree to maintain the confidentiality of the Agreement.
 
12.           Return of Property.  You agree that you will promptly return to
the Company all property belonging to the Company and/or any other member of the
Company Group, including but not limited to all proprietary and/or confidential
information and documents (including any copies thereof) in any form belonging
to the Company, cell phone, Blackberry, beeper, keys, card access to the
building and office floors, Employee Handbook, phone card, computer user name
and password, disks and/or voicemail code.  You further acknowledge and agree
that the Company shall have no obligation to provide the Consideration referred
to in paragraph 2 above unless and until you have satisfied all your obligations
pursuant to this paragraph.
 
13.           Non-Admission.  Nothing contained in this Agreement will be deemed
or construed as an admission of wrongdoing or liability on the part of you or
any member of the Company Group.
 
14.           Entire Agreement.  This Agreement constitutes the entire
understanding and agreement of the parties hereto regarding the termination of
your employment.  This Agreement supersedes all prior negotiations, discussions,
correspondence, communications, understandings and agreements between the
parties relating to the subject matter of this Agreement.
 
15.           Governing Law; Jurisdiction.  EXCEPT WHERE PREEMPTED BY FEDERAL
LAW, THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
FEDERAL LAW AND THE LAWS OF THE STATE OF [•], APPLICABLE TO AGREEMENTS MADE AND
TO BE PERFORMED IN THAT STATE.  EACH PARTY TO THIS AGREEMENT HEREBY WAIVES ANY
RIGHT TO TRIAL BY JURY IN CONNECTION WITH ANY SUIT, ACTION OR PROCEEDING UNDER
OR IN CONNECTION WITH THIS AGREEMENT.
 
*           *           *
 
 
-5-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth below.
 

 
HAMPSHIRE GROUP, LIMITED
           
By:
/s/ Heath L. Golden      
Name: Heath L. Golden
     
Title: President and Chief Executive Officer
         

 

         
By:
/s/ Howard L. Zwilling      
Name: Howard L. Zwilling
     
Date: May 11, 2011
         



 